Citation Nr: 1537895	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a left knee disability.  

2.  Whether new and material evidence has been submitted to reopen a claim for left heel plantar warts and callosity.  

3.  Whether new and material evidence has been submitted to reopen a claim for right heel disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for left heel plantar warts and callosity ("left heel disability").  

6.  Entitlement to service connection for right heel disability.  

7.  Entitlement to service connection for bilateral eye disability.  

8.  Entitlement to service connection for back disability.   

9.  Entitlement to service connection for a neck disability.  

10.  Entitlement to service connection for bilateral arm disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Wife 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1972 to January 1975.  

These matters come to the Board of Veterans' Appeals (Board) from August 2007 and February 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a hearing before the Board in June 2015.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issues of left knee, left heel, right heel, back, neck, bilateral arm disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 1976 rating decision denied service connection for a left knee disability, left heel disability and a right heel disability.  

2.  Since the April 1976 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for a left knee disability, left heel disability and right heel disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claims has been received.

3.  The Veteran has not been diagnosed with a bilateral eye disability at any point during the appeal period.  


CONCLUSION OF LAW

1.  An unappealed April 1976 rating decision denying service connection for a left knee disability, left heel disability and a right heel disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

2.  New and material evidence has been received with respect to the claims of entitlement to service connection for a left knee disability, left heel disability and right heel disability; the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

3.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran is seeking to reopen claims for service connection for a left knee disability, left heel plantar warts and callosity, and a right heel disability that were previously denied by the RO.  For the reasons that follow, the Board concluded that the prior denials are final and that new and material evidence has been received and that reopening is warranted. 

In December 1975, the Veteran filed claims for service connection for a left knee disability, left heel and right heel disabilities.  The claims were denied by the RO in an April 1976 rating decision because no disabilities were found on his examination.  The Veteran was provided notice of the adverse decision in an April 1976 letter, wherein he was provided notice of his appellant rights.  He did not submit a notice of disagreement or new and material evidence within one year.  The April 1976 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
The evidence received since the April 1976 rating decision includes current diagnosis of a left knee disability and bilateral heel disabilities.  The Veteran, the Veteran's sister and wife all submitted statements in support of the Veteran's claim.  The Veteran and his wife testified at a Board hearing in May 2009.  Additionally, VA treatment notes, VA examinations, and private treatment notes have all been submitted.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet.  App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The VA treatment notes, the statement from the Veteran, his wife and sister, and his current diagnoses are all new and material as this evidence was not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claims of service connection for a left knee disability, a left heel disability, and a right heel disability.  

Consequently, reopening the Veteran's claims of service connection for a left knee disability, a left heel disability, and a right heel disability are warranted.  38 C.F.R. § 3.156.  

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Goober, 14 Vet.  App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Bilateral Eye Disability 

The Veteran has asserted entitlement to a bilateral eye disability.  Specifically, he claims that his eyes were injured in service when he suffered an assault by another marine.  After a careful review of the evidence of record, the Board finds that service connection is not warranted.  

One of the first elements of service connection is a current diagnosis of an eye disability.  After a thorough review of the evidence of record, the Board finds that the Veteran does not have a current disability.  The Veteran underwent a VA examination for his eyes in April 2007, and there was no evidence of an eye disability to include scarring.  The VA examiner specifically stated that the eye injury the Veteran sustained in service did not result in any residual problems with vision or ocular health.  Another VA examination in April 2007 also determined that there was no evidence of residual scarring from any prior left or right eye injury in service. 

Even though there is evidence in the Veteran's file of a minor left eye injury in 1972, to include lid swelling and a 1 cm laceration above the right eye, there is insufficient evidence to grant service connection due to lack of a current disability.  At the Veteran's hearing he stated that he did not believe there were any residual injuries to the eyes.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a bilateral eye disability is not warranted.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, prior to the adjudication of petitions to reopen service connection claims, the Appellant must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  Prior to initial adjudication of the Appellant's petition to reopen his claim for service connection a November 2006 letter fully satisfied the duty to notify provisions including the requirements of Kent.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

VA's duty to notify the Veteran regarding his service connection claim for bilateral eye disability has been satisfied through a notice letter dated March 2007 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Appellant extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Appellant with respect to that particular claim.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or obtain a medical opinion until a claim is reopened). 

The Veteran was provided a VA examination in April 2007 which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Service treatment records are associated with claims file.  All records identified by the Appellant have also been obtained.  The Appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

The claim of service connection for a left knee disability is reopened; the appeal is granted to this extent only. 

The claim of service connection for a left heel disability is reopened; the appeal is granted to this extent only. 

The claim of service connection for a right heel disability is reopened; the appeal is granted to this extent only.  

Service connection for a bilateral eye disability is denied. 


REMAND

Left Knee 

The Veteran has asserted entitlement to service connection for a left knee disability.  Specifically, he claims that his knee was injured when he suffered an assault by a fellow marine in service and hit is left knee on a planter box.  Prior to issuing a decision on the merits of the claim, the Board has determined that further development is necessary.  

The Veteran currently has diagnoses of left knee osteoarthritis and left knee degenerative joint disease, which the Veteran attributes to his time in service.  The Veteran underwent an examination in February 1976 and it was determined at that time that there was no injury or disability to the left or right knee.  However, now that the Veteran has a current diagnosis of a disability, the Board finds that a VA examination as to the etiology of his disability is warranted.  




Left and Right Heels 

The Veteran has filed a claim for service connection for left and right heel disabilities.  The Veteran states that his MOS in service was as a military police officer, which required him to stand for a considerable amount of time on his feet.  However, the Board finds that additional development is necessary prior to a determination the merits of the claim.  

During his time in service, he complained of pain in his left heel.  The evidence of records shows that the Veteran complained in July 1973 of a recurring callus on his left heel.  He was sent for an x-ray and it came back normal.  The callus was shaved.  In February 1974, the Veteran complained of bilateral heel pain, again x-rays were normal.  The Veteran was placed on light duty.  On the Veteran's October 1974 Report of Medical History, he complained of foot trouble, it was noted that the Veteran's feet hurt after a long stretch on feet, painful heels, and was told that he had decay in his heels.  The Veteran has a current diagnosis of bilateral osteoarthritis, dorsalis pedis, and large calcaneal heel spurs of the feet.  The Veteran underwent a VA examination in February 1976 and no disability was noted; however, now that the Veteran has current disabilities diagnosed, the Board is remanding for an examination.  

Back and Neck Disability 

The Veteran has asserted service connection for cervical and lumbar disabilities.  Specifically, the Veteran contends that he was assaulted in service and as a result of the assault he injured his back and neck.  The Board finds that additional development is necessary prior to issuing a decision on the merits.  

The Veteran has current diagnosis of degenerative disc disease as well as osteoarthritis of the neck.  He had surgery on his neck in April 2009.  The Veteran also has a diagnosis of degenerative disc disease and is status post laminectomy that was completed in May 2008.  The Veteran and his wife have both submitted statements that the Veteran's back and neck were injured in service during an assault.  In a statement from August 2008, the Veteran states that during the assault he was kicked in the back and in the neck several times.  The Veteran's wife testified at the Board hearing in June 2015 that she witnessed the Veteran being kicked repeatedly in the head, neck and back during the assault.  

Based on the Veteran's current diagnoses of neck and back disabilities as well as the statements provided by the Veteran and his wife's testimony at the hearing, the Board finds that a VA medical opinion regarding the nature and etiology of the Veteran's currently diagnosed neck and back disabilities is warranted.  

Bilateral Arm disabilities 

The Veteran has a current diagnosis of a bilateral arm disability.  Specifically, the Veteran has been diagnosed with carpel tunnel syndrome.  The Veteran believes that his bilateral arm disability is related to the assault he endured in service.  The Board finds that further development is necessary prior to make a determination on the merits of claim.  

Since the claims of back, and neck and bilateral arm disabilities are inextricably intertwined, the Board is remanding this claim for a VA opinion as the nature and etiology of his diagnosed carpel tunnel syndrome in order to determine whether it is directly or secondarily related to the Veteran's time in service.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's currently diagnosed left knee, back, neck and bilateral arm disabilities.  

The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:

a.  Provide a current diagnosis of the Veteran's orthopedic disabilities.  

b.  Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such right knee, neck, back and bilateral arm disabilities are etiologically related to the Veteran's active service.  

The examiner is asked to specifically comment on the following: 

a.  The Veteran's claim that he injured his knee when he suffered an assault by a fellow marine in service and hit is left knee on a planter box.  

b.  The examiner is asked to specifically comment on the Veteran's and the wife statements that he injured his neck, back and arms during an assault he suffered in service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  The RO/AMC shall schedule the Veteran for a VA podiatry examination to determine the nature and etiology of the Veteran's currently diagnosed bilateral heel disabilities.  

The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:

a.  Provide a current diagnosis of the Veteran's bilateral heel disabilities. 

b.  Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such bilateral heel disabilities are etiologically related to the Veteran's active service.  

The examiner is asked to specifically comment on the notations in the Veteran's service treatment records wherein he complained of bilateral heel pain after prolonged standing.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


